Case 7:17-cv-05077-KMK-LMS
        Case 7:17-cv-05077-KMK-LMS Document
                                    Document 8788Filed
                                                     Filed 12/19/18
                                                       12/13/18        Page
                                                                Page 1 of 10 1 of 10



                            IN THE UNITED ST ATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK

     U.S. EQUAL EMPLOYMENT OPPORTUNITY                       )
     COMMISSION,                                             )
                                                             )
                             Plaintiff,                      )
                                                             )
                     v.                                      )         No. 7:17-cv-05077-KMK
                                                             )
     WILMINGTON TRUST CORPORATION,                           )
                                                             )
                             Defendant.                      )
    ---------------)
                                             CONSENT DECREE

    I.      INTRODUCTION

            Plaintiff U.S. Equal Employment Opportunity Commission (the "EEOC" or

    "Commission") filed this action, docketed at No. 7: l 7-cv-05077-KMK in the United States

    District Court For The Southern District of New York, alleging that Defendant Wilmington Trust

    Corporation ("Wilmington Trust" or "Defendant'') is liable as a successor corporation for certain

    violations of Title I of the Americans with Disabilities Act of 1990, as amended (the "ADA"),

    committed by Hudson City Savings Bank ("HCSB"), prior to HCSB's merger into Defendant

    effective November l, 2015 (the "Action"). Specifically, the EEOC alleged that HCSB denied

    qualified individuals with disabilities reasonable accommodations, and that HCSB placed

    qualified individuals with disabilities on involuntary leave and/or discharged them because of

    disability. Defendant denies that it engaged in any of the alleged activities ofHCSB following its

    acquisition ofHCSB on November 1, 2015.

            The EEOC and Wilmington Trust have agreed that this Action should be resolved by

    entry of this Consent Decree ("Decree"), and therefore do hereby stipulate and consent to the

    entry of this Decree as final and binding on the parties, including Wilmington Trust's successors,

    assigns, subsidiaries, and any other entity with which Wilmington Trust may merge or

     consolidate. The Parties have agreed to enter into this Decree without findings of fact and

     conclusions oflaw having been made and entered by the Court and wish to resolve, finally and

     completely, and with prejudice, this Action and to avoid the further expense, disruption and

     uncertainty of litigation, all without admitting liability.

             In consideration of the mutual promises and agreements contained in this Decree, the

     sufficiency of which is hereby acknowledged and which the Court finds appropriate, it is

     therefore ORDERED, ADJUDGEt>           AN!".> l".>~CR.HHD that\
Case 7:17-cv-05077-KMK-LMS
        Case 7:17-cv-05077-KMK-LMS Document
                                    Document 8788Filed
                                                     Filed  12/19/18
                                                       12/13/18 Page 2 ofPage
                                                                          10  2 of 10


     II.     GENERAL PROVISIONS

             1.      All provisions of this Decree are effective immediately upon the date of entry of

     the Decree by the Court (the "Effective Date"), and all provisions of this Decree will remain in

     effect from the Effective Date for a period of two (2) years following that date (the "Term").

     EEOC may petition the Court to release Defendant from the obligations of the decree after

     eighteen (18) months if EEOC determines, in its sole discretion, that Defendant's level of

     compliance warrants such early release.

             2.      This Decree is final and binding on the parties and resolves all claims asserted by

     the Complaint in this Action and the underlying EEOC Charge No. 520-2015-00342.

             3.      This Decree does not resolve any other charge of discrimination pending before

     the EEOC or any charge that may be filed in the future.

             4.      This Decree does not resolve any claims in other pending litigations.

             5.      Prior to any sale or other transfer of all or a substantial portion of Wilmington

     Trust's business or Wilmington Trust's assets within the two-year period identified in Paragraph

     "1" above, it shall provide written notice of this lawsuit and a copy of the Complaint and this

     Decree to any potential purchaser, potential transferee, or other potential successor, including

     any entity with which Defendant may merge or consolidate. Defendant will provide written

     notice to the EEOC thirty (30) days before any such sale or transfer of all or a substantial portion

     of its business or assets within the two-year period identified in Paragraph "l" above.

             6.     The Parties agree and the Court finds that this Court has jurisdiction of the subject

     matter of this action and of the parties, that venue is proper, and that all administrative

     prerequisites have been met. Neither of the Parties shall contest the validity of this Decree or the

     jurisdiction of the federal district court to enforce this Decree and its terms.

             7.      If one or more provisions of this Decree are rendered unlawful or unenforceable

     as a result of a legislative act or a decision by a court of competent jurisdiction, the following

     will apply to ensure that this Decree continues to effectuate the intent of the Parties. The

     provisions of this Decree which are not rendered unlawful, unenforceable, or incapable of

     performance as a result of such legislative act or court decision will remain in full force and

     effect and the Parties' responsibilities will not abate as to any and all provisions that have not

     been rendered unlawful or unenforceable, except to the extent that the intent of this Decree

     would be undermined.
Case 7:17-cv-05077-KMK-LMS
        Case 7:17-cv-05077-KMK-LMS Document
                                    Document 8788Filed
                                                     Filed 12/19/18
                                                       12/13/18        Page
                                                                Page 3 of 10 3 of 10



            8.      Whenever Wilmington Trust is required to send notices, documents, reports,

     forms, or other materials to the EEOC pursuant to this Decree, Wilmington Trust shall send such

     matters by electronic mail to "Consent Decree Monitor" at decreemonitor.nydo@eeoc.gov.

            9.      A breach of any term of this Decree by Wilmington Trust will be deemed a

     material and substantive breach of this Decree. Nothing in this Decree will be construed to

     preclude the EEOC from bringing proceedings to enforce this Decree if Wilmington Trust fails

     to perform any of the terms contained herein. This Decree will be construed by this Court under

     applicable federal law.

            10.     Each signatory to this Decree represents that she/he is fully authorized to execute

     this Decree and to bind the Parties on whose behalf she/he signs.

     Ill.   MONETARY RELIEF

            11.     Within fourteen (14) calendar days of the Effective Date of the Consent Decree,

     Defendant shall pay monetary relief in the total amount of $700,000 to the Claimants. For

     purposes of this Decree, "Claimants" refers to certain aggrieved employees of Defendant (or its

     predecessors) who were denied reasonable accommodations for their disabilities, and/or were

     placed on involuntary leave and/or were discharged because of disability, from December 2013

     and continuing until November 2015.

                    a.     EEOC shall distribute the monetary relief as back pay damages and/or

            compensatory damages to Claimants, in amounts to be determined within EEOC's sole

            discretion. Within seven (7) calendar days of the Effective Date of the Consent Decree,

            EEOC will provide Defendant with a document in the form of Exhibit A, to be filed

            under seal, setting forth the names of the Claimants, their current addresses, and the

            allocations of their awards as backpay and/or compensatory damages.

                    b.     EEOC shall be solely responsible for the designation of each Claimant's

            distribution as backpay or compensatory damages.

                    c.     Defendant shall send checks to the Claimants via Certified Mail, in the

            amounts identified in Exhibit A, to the addresses identified in Exhibit A.

                    d.     Defendant will make all applicable withholdings from the backpay

            payments for federal, state, and local income taxes, and for employee Social Security

            taxes pursuant to the Federal Insurance Contribution Act ("FICA"), using the latest W-4

            Defendant has on file for each such person. Defendant will be responsible for paying its

            employer share of any costs, taxes, or Social Security required by law to be paid by the

            employer.
Case 7:17-cv-05077-KMK-LMS
        Case 7:17-cv-05077-KMK-LMS Document
                                    Document 8788Filed
                                                     Filed  12/19/18
                                                       12/13/18        Page
                                                                Page 4 of 10 4 of 10



                     e.      Defendant will issue an IRS Form W2 in connection with each backpay

             payment and will issue withholdings statements detailing all withholdings made at the

             time the checks are issued.

                     f.      Defendant will issue an IRS Form 1099 in connection with all

             compensatory damage payment amounts, using the latest W9 form Defendant has on file

             for each such person.

                     g.      Upon issuing each of these payments, W2 forms and 1099 forms,

             Defendant shall provide certification thereof to the EEOC and include with the

             certification the Certified Mail tracking number and copies of both checks and IRS forms.

     IV.    INJUNCTIVE RELIEF AND ACKNOWLEDGEMENTS

             12.     Wilmington Trust acknowledges and agrees that Wilmington Trust will not enact,

     maintain, or implement any policy or procedure or engage in any practice or conduct that, in

     violation of the ADA, requires employees to work with "no restrictions" or otherwise denies

     employees an interactive process to determine reasonable accommodations for disabilities, such

     as those policies and procedures alleged to have been in place at HCSB prior to its acquisition by

     Wilmington Trust in November 2015.

             13.     Wilmington Trust acknowledges and agrees that Wilmington Trust will not

     engage in retaliation of any kind against any person because such person requested

     accommodation of a disability under the ADA or was a possible witness and/or Aggrieved

     Individual in connection with this matter and/or asserted any rights under this Decree.

             14.     Wilmington Trust maintains and will continue to maintain a disability

     discrimination policy (the "Policy") that clearly defines prohibited conduct and specifically

     prohibits disability discrimination against all employees and applicants for employment.

             15.     Within fourteen (14) days of the Effective Date of the Decree, Wilmington Trust

     will explicitly advise all legacy HCSB employees currently employed by Wilmington Trust that

     HCSB's policies or practices relating to requests for workplace accommodations and disability

     leave are no longer in effect, by stating the following: "HCSB's policies no longer apply. As of

     November 1, 2015, Wilmington Trust's Policy applies to all requests for workplace

     accommodations and to any type of disability leave requested," in an internal communique with

     a link to the Policy.

             16.     Wilmington Trust's Policy also is and shall be referenced in all relevant employee

     handbooks, management guidance, and training materials. A copy of the Policy shall be
Case 7:17-cv-05077-KMK-LMS
        Case 7:17-cv-05077-KMK-LMS Document
                                    Document 8788Filed
                                                     Filed 12/19/18
                                                       12/13/18        Page
                                                                Page 5 of 10 5 of 10




     accessible via a conspicuous link on Wilmington Trust's internal website. The Policy will not

     include the communique referenced in Paragraph 16 above.

            17.       Within sixty (60) days of the Effective Date, Wilmington Trust shall send the

     EEOC a certification that the communique and link to the Policy referenced in Paragraph 16

     have been distributed to all legacy HCSB employees currently employed by Wilmington Trust.

     V.     TRAINING

            18.       To further ensure that legacy HCSB employees currently employed by

     Wilmington Trust are aware that HCSB's disability discrimination and accommodation policies

     do not apply to their employment with Wilmington Trust, Wilmington Trust will:

                      a.     Within forty-five (45) days of the Effective Date, provide one (1) hour of

            training to all legacy HCSB employees currently employed by Wilmington Trust on the

            statutes enforced by the EEOC, with particular emphasis on the ADA, its requirement of

            reasonable accommodation, and the Policy;

                      b.     Within forty-five (45) days of the Effective Date, provide one (1) hour of

            separate training to the legacy HCSB employee currently employed by Wilmington Trust

            and working in Employee Relations, on the statutes enforced by the EEOC, with

           particular emphasis on the ADA, its requirement ofreasonable accommodation, and the

            Policy;

                      c.     Provide the training described in subsections (a) and (b) above using an

           agenda, and materials reviewed and approved by EEOC in advance of the Effective Date.

            19.       Within sixty (60) days of the Effective Date, Wilmington Trust shall send the

    EEOC a certification that the training has been held in accordance with this section.

    VI.    NOTICE AND POSTINGS

           20.        Wilmington Trust acknowledges that within five (5) days of the Effective Date, it

    will post posters required to be displayed in the workplace by Commission Regulations, 29

    C.F .R. § 1601.30, in all places where notices to employees customarily are posted.

           21.        Within fourteen (14) days of the Effective Date, Defendant shall post on bulletin

    boards in all former HCSB branch locations, where other required postings currently exist at

    these Wilmington Trust branches, the Notice of the Consent Decree, attached hereto as Exhibit B

    (the "Notice"). This Exhibit shall be posted and maintained for the Term of the Decree and shall

    be si~ed by an authorized representative of Defendant with the date of actual posting shown

    thereon. Defendant shall ensure that the postings are not altered, defaced or covered by any

    other material.
Case 7:17-cv-05077-KMK-LMS
        Case 7:17-cv-05077-KMK-LMS Document
                                    Document 8788Filed
                                                     Filed 12/19/18
                                                       12/13/18        Page
                                                                Page 6 of 10 6 of 10




             22.    Within thirty (30) days of the Effective Date, Wilmington Trust shall send the

     EEOC a certification that the Notice has been posted in accordance with this section.

     VII.    RECORD-KEEPING AND REPORTING

             23.    Wilmington Trust shall maintain the following records:

                    a.      All employee handbooks, management guidance, and training materials

             related to statutes enforced by the EEOC in effect at any time during the Tenn of the

             Decree, clearly identified by the effective date and date of rescission, where applicable,

            and any acknowledgment fonns for these materials.

                    b.      Attendance records for all trainings required by this Decree, reflecting, at

            a minimum, the date, duration, and subject matter of each training, and the name and title

            of each attendee.

                    c.      Defendant's records of requests by a job applicant or employee for

            accommodation of a disability.

            24.     Wilmington Trust shall retain all records required by the paragraph above and

     shall make them available to the EEOC for production, copying and/or inspection promptly as

     required by law or court order for the tenn of this Decree. Nothing in this Decree shall alter

     Defendant's independent obligation to retain records pursuant to 29 C.F.R. § 1602.14.

            25.     When this Decree requires a certification by Defendant of any fact(s), such

     certification shall be made under oath or penalty of perjury by an officer or management

     employee of Defendant.

     VIII. DISPUTE RESOLUTION

            26.     If any party to the Decree believes that the other party has failed to comply with

     any provision(s) of the Decree, the fonner (the "complaining party") shall notify the latter (the

     "complained-of party") of the alleged non-compliance and shall afford the complained-of party

     fourteen (14) days to remedy the alleged non-compliance or otherwise satisfy the complaining

     party that it is in compliance. If the complained-of party has not remedied the alleged non-

     compliance or otherwise satisfied the complaining party that it is in compliance within fourteen

     ( 14) days, the complaining party may apply to the Court for relief, including modification of this

     Decree or other relief that the Court determines to be appropriate. If the EEOC determines that it

     is necessary in order to avoid or remedy imminent hann to the public interest, the EEOC may

     apply to the Court for relief in fewer than fourteen days.
Case 7:17-cv-05077-KMK-LMS
        Case 7:17-cv-05077-KMK-LMS Document
                                   Document 87 88
                                                FiledFiled 12/19/18
                                                      12/13/18 Page 7 ofPage
                                                                         10  7 of 10


    IX.    EXPIRATION

           27.     The Decree will expire by its own terms at the end of the Tenn, without further

    action by the Parties or the Court, unless the term of this Decree has been extended by written

    amendment, or by other order of the Court, provided, however, that if, at the end of the term of

    the Decree, any dispute remains unresolved, the Tenn of the Decree shall be automatically

    extended until such time as all such disputes have been resolved.

           28.     The parties agree not to dispute the Court's jurisdiction to enforce this Decree or

    any other order of the Court that may be entered to effectuate it.

           29.     Upon entry of this Decree by the Court, this case may be administratively closed

    but will not be dismissed.

    X.     COSTS

           30.     Each party shall bear its own expenses, attorneys' fees, and costs.



    APPROVED IN FORM AND CONTENT:

                   FOR PLAINTIFF EQUAL EMPLOYMeNT OPPORTUNITY COMMISSION:

                    s/ Jeffrey Burstein

                   JEFFREY BURSTEIN
                   Regional Attorney

                   RAECHEL ADAMS
                   Supervisory Trial Attorney

                   LIANE T Al RICE
                   Trial Attorney

                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                   New York District Office
                   33 Whitehall Street, 5th Floor
                   New York, NY I 0004
                   Tel: (212) 336-3690
                   Fax: (212) 336-3623
                   Email: liane.rice@eeoc.gov


                    FOR DEFENDANT WILMINGTON TRUST CORPORATION:

                    WILMINGTON TRUST CORPORATION
                    One M&T Plaza
                    Buffalo, NY 14203

                     sJ Tyree P. Jones, Jr.
                    TYREE P. JONES, JR.
                    Partner

                    REED SMITH LLP
                    1301 K Street NW
                    Suite 1100 - East Tower
                    Washington, D.C. 20005
                    Tel: (202) 414-9296
Case 7:17-cv-05077-KMK-LMS
       Case 7:17-cv-05077-KMK-LMS Document
                                  Document 87 88
                                               FiledFiled  12/19/18
                                                     12/13/18 Page 8 ofPage
                                                                        10  8 of 10


               Fax: (202) 414-9299
               tpjones@reedsmith.com


                          D AND DECREED this   J'~+~y 1)€'UI\{_,(
                                                     of             , 2018.
Case 7:17-cv-05077-KMK-LMS        Document
       Case 7:17-cv-05077-KMK-LMS Document 87 88
                                              Filed Filed 12/19/18
                                                    12/13/18 Page 9 of Page
                                                                       10   9 of 10


                          EXHIBIT A FILED UNDER SEAL
Case 7:17-cv-05077-KMK-LMS
        Case 7:17-cv-05077-KMK-LMS Document
                                   Document 87 88
                                                FiledFiled 12/19/18
                                                      12/13/18         Page
                                                               Page 10 of 10 10 of 10


                                                   EXHIBITB
                           U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                          New York District Office
                                                                                               33 Whitehall Street, s• Floor
                                                                                               New York, NY 10004-2112
                                                                                 Intake lnfonnalion Group: (800) 669-4000
                                                                            Intake lnfonnalion Group TTY: (800) 669-6820
                                                                                     New York Dirccl Dial: (212) 336-3620
                                                                                                      FAX (212) 336-3625
                                                                                                   Website: www.ccoc.gov
                 NOTICE TO EMPLOYEES OF WILMINGTON TRUST CORPORATION

     I.      This NOTICE is being posted and provided as part of a mutually agreed upon Consent Decree
     between Wilmington Trust Corporation ("Wilmington Trust") and the Equal Employment
     Opportunity Commission (the "EEOC") in Civil Action No. I 7-cv-05077 (S.D.N.Y.). The EEOC
     alleged that Wilmington Trust, was liable as a successor corporation for certain violations of Title I of
     the Americans with Disabilities Act of 1990, as amended (the "ADA"), committed by Hudson City
     Savings Bank ("HCSB"), prior to HCSB 's merger into Wilmington Trust effective November I, 2015
     (the "Action"). Specifically, the EEOC alleged that HCSB denied qualified individuals with disabilities
     reasonable accommodations, and that HCSB placed qualified individuals with disabilities on involuntary
     leave and/or discharged them because of disability. Wilmington Trust denies that it engaged in any of the
     alleged practices ofHCSB following its acquisition ofHCSB on November 1, 2015. Wilmington Trust
     and the EEOC voluntarily entered into the Decree to resolve these allegations, without the Court making
     any findings of fact or conclusions of law. As part of the Decree, Wilmington Trust is posting this
     Notice to disclaim HCSB's policies and practices and to reflect Wilmington Trust's commitment to
     ensure equal employment opportunity for individuals with disabilities working at Wilmington Trust.

     2.       Wilmington Trust policy and Federal Law prohibit discrimination in any phase of employment
     based upon disability, the need for a reasonable accommodation of disability, sex, race, color, religion,
     national origin, age (40 years and over), or genetic information with respect to hiring, assignment, pay,
     hours, leave, promotion, recruitment, admission, training, dismissal, or any other terms, conditions, or
     privileges of employment. Wilmington Trust will comply with such Federal law in all aspects, and it
     will not retaliate against employees because they have exercised their rights under the law by filing any
     complaint of discrimination or cooperating with the EEOC or by otherwise opposing employment
     practices made unlawful under federal law, including requesting accommodation of disability.

     3.       Wilmington Trust policy provides that Wilmington Trust will engage in an individualized,
     interactive process with any employee or job applicant who notifies it of a disability or disabling
     condition, whether temporary or otherwise, or who requests a reasonable accommodation for such a
     condition, to identify a reasonable accommodation that will enable her/him to perform the essential
     functions of her/his position and/or to enjoy equal benefits and privileges of employment as are enjoyed
     by its other similarly situated employees without disabilities, as required by applicable law.

     4.      As part of this Decree, and in accordance with Wilmington Trust policy, Wilmington Trust has
     designated Arthur Salman, Group Vice President, M&T Bank, Human Resources, Sr. Employee Relations
     Manager, One M&T Plaza, Buffalo, NY 14203, to ensure Wilmington Trust's compliance with the
     Decree, to oversee investigation and resolution of all reports of discrimination by HCSB, and to ensure
     equal opportunity for all employees.

     5.      The EEOC is the federal agency responsible for enforcing the federal laws described above and
     receiving complaints regarding their violation and maintains offices throughout the United States. Should
     you have any questions concerning the Consent Decree or compliance with its terms, or would like to
     complain about discrimination or retaliation, you may contact:

                     U.S. Equal Employment Opportunity Commission (EEOC)
                     New York District Office
                     33 Whitehall Street, J J'h Floor
                     New York, New York 10004-2112
                     Phone Numbers: (212) 336-3620 or (800) 669-4000; TIY: (800) 669-6820
                     Website: http://www.eeoc.gov/

     Dated:


              THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE

     This Notice must remain posted for two (2) years from the date shown above and must not be altered,
     defaced, or covered by any other material.
